Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendment and remarks submitted December 7, 2021 is acknowledged.
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 5-6, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 102319272A).
Wang teaches a topical pharmaceutical composition comprising ginkgolic acids  with various alkyl chains: 
    PNG
    media_image1.png
    312
    461
    media_image1.png
    Greyscale
 , including those recited in claims 8-11 (C15:1, C17:1 and C13:0)  and anacardic acid (C15:0), as the active agent for treatment of skin diseases, including infectious skin disease caused by virus, such as those caused by herpes. See, paragraphs [0002], [0006]-[0008], [0015]-0017]. The composition may comprise up to 30% of ginkgolic acids, and may be in the form of cream, gels, film, lotions. See, particularly, paragraphs [[0019] to [0021]. Ginkgolic acids are particularly effective against HSV-1 virus. See, experiment 7, paragraphs [0055] to [0059]. As to the newly added limitation in claim 1 “the GA is selected from the group consisting of GA C15:1, GA C17:1, GA C13:0 and combination thereof” note, claim 1 defines the composition as “comprising” ginkgolic acid defined therein, and does not exclude the presence of other ginkgolic acids.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 102319272A), in view of Mochizuki (WO 2013069780A), Fukuda et al. (“Ginkgolic acid inhibits protein SUMOylation by blocking formation of the E1-SUMO intermediate,” Chemistry & Biology, Vol. 16, 2009, pp 134-140, IDS) and Liu (US 2017/0065587).
Wang et al. teach a topical pharmaceutical composition comprising ginkgolic acids  with various alkyl chains: 
    PNG
    media_image1.png
    312
    461
    media_image1.png
    Greyscale
 , including those recited in claims 8-11 (C15:1, C17:1 and C13:0)  and anacardic acid (C15:0), as the active agent for treatment of skin diseases, including infectious skin disease caused by virus, such as those caused by herpes. See, paragraphs [0002], [0006]-[0008], [0015]-0017]. The composition may comprise up to 30% of ginkgolic acids, and may be in the form of cream, gels, film, lotions. See, particularly, paragraphs [[0019] to [0021]. Ginkgolic acids are particularly effective against HSV-1 virus. See, experiment 7, paragraphs [0055] to [0059]. 
Wang et al. do not teach expressly intravenous administration, nor the treatment of infections by Zika or Ebola.
However, Mochizuki teaches a method of treating viral infection, such as influenza  virus or herpesvirus infections comprising administering a pharmaceutical  composition comprising anacardic acid (aka. Ginkgolic acid C15:0). The composition may be in the forms ampule, tablet, capsule, granule, fine granule, powder, infusion solution or drink is administered at a dose of 0.01-230 g/day, preferably 0.1-250 g/day by oral or intravenous route. A pharmaceutically acceptable carrier would have been envisaged in those infusion solution. See, the abstract. 
Fukada et al. teach that ginkgolic acids, particularly, Ginkgolic acid (15:1) and anacardic acid, inhibit protein SUMOylation both in vitro and in vivo. See, particularly, the abstract, and page 134. Liu teaches a method of treating infections caused by various viruses, which provokes an interferon response, comprising administering an agent that stabilizes or enhances Axin1 activity, wherein expressly disclosed viruses include influenza viruses, herpesviruses, hepatitis viruses, HIV, and Ebola virus. The examples of agents that stabilizes or enhances Axin1 activity include SUMOylation inhibitors. See, particularly, the abstract, paragraphs [0034] to [0036].
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use the ginkgolic acids for treatment of various viral infections, such as Ebola viruses infection by administering a pharmaceutical composition of ginkgolic acids through conventional route of administration, such as intravenous administration.
A person of ordinary skill in the art would have been motivated to use the ginkgolic acids  for treatment of various viral infections, such as Ebola virus’ infection by administering a pharmaceutical composition of ginkgolic acids through conventional route of administration, homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Response to the Arguments
Applicants’ amendments and remarks submitted December 7, 2021 have been fully considered. The amendment and remarks are persuasive as to the rejections under 35 U.S.C. 102(a)(1) over Mochizuki (WO 2013069780A), but are not persuasive as to the rejections set forth above.
As to the rejections of claims 1, 3-11 are rejected under 35 U.S.C. 102 as being unpatentable over Wang et al. (CN 102319272A), applicants contend that Wang reference teach the employment of composition comprising 5 ginkgolic acids, thus fails to teach administering therapeutically effective amounts of a pharmaceutical composition comprising ginkgolic acid(GA) t the subject in need thereof, wherein the GA is selected from the group consisting of GA C15:1, GA C17:1,  GA C13:0 and combination thereof as required in claim 1. The arguments are not probative. First, claim 1 defines the composition as “comprising” ginkgolic 
As to the Rejections under 35 U.S.C. 103 (a) over Wang et al. (CN 102319272A), in view of Mochizuki (WO 2013069780A), Fukuda et al. (“Ginkgolic acid inhibits protein SUMOylation by blocking formation of the E1-SUMO intermediate,” Chemistry & Biology, Vol. 16, 2009, pp 134-140, IDS) and Liu (US 2017/0065587), in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Particularly, the cited references as a whole teach that ginkgolic acids with different alkyl/alkenyl chain are similarly useful against a variety different viral infections, including herpes and Ebola. One of ordinary skill in the art would have a reasonable expectation that each of the ginkgolic acid would be similarly useful against viral infections. Thus, the employment of any of those known ginkgolic acids, or their combination thereof, for treating those viral infections would have been obvious. Furthermore, as to the limitation of “the GA is selected from the group consisting of GA C15:1, GA C17:1,  GA C13:0 and combination . 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SHENGJUN WANG/Primary Examiner, Art Unit 1627